     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     Mark S. Blackman, Esq.
 4
     Nevada Bar No. 13664
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   (702) 475-7964; Fax: (702) 946-1345
 7   rhernandez@wrightlegal.net
     mblackman@wrightlegal.net
 8   Attorneys for Defendant, Seterus, Inc.
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11   DENISE MOORE,                                       Case No.: 2:19-cv-00907-RFB-VCF
12                  Plaintiff,                           STIPULATION TO EXTEND
13                                                       DEADLINE TO RESPOND TO
            vs.                                          PLAINTIFF’S COMPLAINT
14
     EQUIFAX INFORMATION SERVICES, LLC,                  (FIRST REQUEST)
15   PLUSFOUR, INC., AND SETERUS,
16
                    Defendants.
17
            Plaintiff, Denise Moore (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
18
     (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
19
     follows:
20
            On May 29, 2019, Plaintiff filed her Complaint [ECF No. 1]. Seterus was served with
21
     Plaintiff’s Complaint on July 2, 2019. As such, Seterus’ deadline to respond to the Complaint
22
     was July 23, 2019. The Parties have discussed extending the deadline for Seterus to respond to
23
     Plaintiff’s Complaint by three weeks from the original deadline while the Parties explore the
24
     potential for settlement.
25
            Seterus’ counsel was just retained for this matter on July 25, 2019, and is therefore
26
     respectfully requesting that the Court grant this Stipulation even though the deadline to respond
27
     to the Complaint has passed.
28
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to



                                                 Page 1 of 2
 1   file its responsive pleading to Plaintiff’s Complaint to August 13, 2019.
 2            This is the first stipulation for extension of time for Seterus to file its responsive pleading.
 3   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
 4   party.
 5            As part of this stipulation, Seterus agrees to participate in any Rule 26(f) conference that
 6   occurs during the pendency of this extension.
 7    DATED this 26th day of July, 2019.                      DATED this 26th day of July, 2019.
 8    WRIGHT, FINLAY & ZAK, LLP                               KNEPPER & CLARK LLC

 9    /s/ Ramir M. Hernandez, Esq.                            /s/ Shaina R. Plaksin, Esq.
      R. Samuel Ehlers, Esq.                                  Matthew I. Knepper, Esq.
10    Nevada Bar No. 9313                                     Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                                Miles N. Clark, Esq.
11    Nevada Bar No. 13146                                    Nevada Bar No. 13848
      Mark S. Blackman, Esq.                                  Shaina R. Plaksin, Esq.
12
      Nevada Bar No. 13664                                    Nevada Bar No. 13935
13    7785 W. Sahara Ave., Suite 200                          10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                     Las Vegas, NV 89129
14    Attorneys for Defendant, Seterus, Inc.                  Attorneys for Plaintiff, Denise Moore

15
16
17                                                            IT IS SO ORDERED:

18
                                                              ___________________________________
19                                                            UNITED STATES MAGISTRATE JUDGE
20                                                                       7-29-2019
                                                              DATED: _________________________
21
22
23
24
25
26
27
28



                                                    Page 2 of 2
